DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 04/14/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 1, 2, and 4-20 as set forth in the Non-Final Rejection filed 01/15/21 is overcome by the Applicant’s amendments.

4.	The rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2013/0274473 A1) as set forth in the Non-Final Rejection filed 01/15/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1, 2, 4-13, and 16-19 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2013/0274473 A1) as set forth in the Non-Final Rejection filed 01/15/21 is herein amended due to the Applicant’s amendments.

6.	The rejection of Claim 20 under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2013/0274473 A1) in view of Kim et al. (EP 3 205 659 A1) as set forth in the Non-Final Rejection filed 01/15/21 is NOT overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 2, 4-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2013/0274473 A1).
	Che et al. discloses compounds of the following form:

    PNG
    media_image1.png
    237
    383
    media_image1.png
    Greyscale

([0036]) where R11 = (substituted) aryl such as phenyl, naphthyl, or biphenyl ([0029], [0037]).  An embodiment is disclosed:

    PNG
    media_image2.png
    183
    382
    media_image2.png
    Greyscale

(page 5) such that  M = platinum (Pt), X5 = O, X1 = X3 = C, X2 = X4 = N, CY1 = CY3 = C6 carbocyclic group (benzene), CY2 = CY4 = C5 heterocyclic group (pyridine), a1-4 = 0, T1-2 = single bond, T3 = N, and T4 = C of Formula 1 as defined by the Applicant; a23 = 0 of Formula CY2-1 as defined by the Applicant.  The above compound is used as dopant material in combination with (excess) host material in the light-emitting layer of an organic electroluminescent (EL) device; the device comprises the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode, and can be used for the construction of displays ([0003], [0172]).  However, Che et al. does not explicitly disclose a compound that fully reads on Formula 1 as recited by the Applicant, particularly in regards to the asymmetric structure (with respect to the axis connecting T3 and T4) of the moiety comprising CY5.  Nevertheless, it would have been obvious to modify Complex 117 as disclosed by Kim et al. (above) such that CY5 = C12 carbocyclic group (biphenyl) and a5 = 0 of Formula 1 as recited by the Applicant; the moiety represented by 
    PNG
    media_image3.png
    96
    132
    media_image3.png
    Greyscale
 = any one of CY5(1) and CY5(2) (with R5 = unsubstituted C6 aryl group (phenyl)).  The motivation is provided by the fact that the modification merely involves the exchange of one group (phenyl) for a functional equivalent (biphenyl) selected from a highly finite list as taught by Kim et al. (and easily envisioned from the scope of Kim et al.’s general formula), thus rendering the production predictable with a 10-63 and 10-64 as recited in present Claim 8 for the moiety comprising CY5.

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2013/0274473 A1) as applied above and in further view of Kim et al. (EP 3 205 659 A1).
	Che et al. discloses the organometallic compound of Claim 1 as shown above.  The compound is used as dopant material in combination with (excess) host material in the light-emitting layer of an organic electroluminescent (EL) device ([0172]).  Its inventive compounds show high emission efficiencies ([0063]).  However, Che et al. does not explicitly disclose a diagnostic composition.
	Kim et al. discloses an organometallic compound used as dopant material in the light-emitting layer of an organic electroluminescent (EL) device; the dopant material is in combination with host material (the latter is in excess amount) ([0062]).  Due to its “high luminescent efficiency,” its inventive compounds can be used for the formation of diagnosis compositions for the construction of devices such as biosensors and the like ([0127]-[0128]).  It would have been obvious to similarly utilize the organometallic compound as disclosed by Che et al. for the formation of diagnosis compositions.  The motivation is provided by the disclosure of Kim et al., which teaches that highly efficient organometallic complexes (in an identical field of invention) can be used for the formation of such compositions for the construction of useful devices such as biosensors.

Allowable Subject Matter
11.	Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior art is provided by Che et al. (US 2013/0274473 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    237
    383
    media_image1.png
    Greyscale

([0036]) where R11 = (substituted) aryl such as phenyl, naphthyl, or biphenyl ([0029], [0037]).  An embodiment is disclosed:

    PNG
    media_image2.png
    183
    382
    media_image2.png
    Greyscale

 (page 5).  However, it is the position of the Office that neither Che et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the specific compounds as recited by the Applicant, particularly in regards to the nature of Z21-23 of Formula 1A (which can no longer be hydrogen) (in regards to Claim 14) or the nature of (R2)a2 and (R5)a5 of Formula 1 (in regards to Claim 15).

Response to Arguments
12.	Applicant’s arguments on pages 39-41 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786